                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                     WESTERN DIVISION


     DEANDRA GRAY,                                   )
                                                     )
             Plaintiff,                              )
                                                     )         No. 2:17-cv-02346-TLP-tmp
     v.                                              )
                                                     )        JURY DEMAND
     UNITED STATES OF AMERICA,                       )
     CHARLES SAMUELS, EDNA PRINCE,                   )
     F. CABANERO, SHARONDA DOBBINS-                  )
     BRANCH, DUSTIN BOWDEN, FRANK                    )
     HARGROVE, SHEENA BAILEY, MARK                   )
     S. INCH, and CYNTHIA GAIA,                      )
                                                     )
             Defendants.                             )


          ORDER DENYING PLAINTIFF’S MOTIONS FOR DEFAULT JUDGMENT


           Plaintiff moves for default judgment against Defendants Prince, Cabanero, Dobbins-

    Branch, and Bowden. (ECF Nos. 61 & 63.) Service of process was returned unexecuted on

    these defendants. (See ECF Nos. 21, 23, 24, & 28.) The unexecuted proof of service for each

    of these defendants states that they no longer work for the Federal Correctional Institution at

    Memphis, Tennessee (“FCI Memphis”). (Id.) Plaintiff’s belief that these defendants were

    properly served seems to come from the fact that the docket was mislabeled when the summons

    were returned unexecuted.1

           A federal court lacks the power to adjudicate claims against a defendant located outside

    of the personal jurisdiction of the court. Boulger v. Woods, 917 F.3d 471, 476 (6th Cir. 2019).




1
 The docket sheet states that the summons were returned executed. (See ECF Nos. 21, 23,
24, & 28.) However, the actual filings show that they were returned unexecuted. (See id.)
“In the absence of ‘proper service of process, consent, waiver, or forfeiture, a court may not

exercise personal jurisdiction over a named defendant.’” Id. (quoting King v. Taylor, 694 F.3d

650, 655 (6th Cir. 2012)). And “actual knowledge” of a lawsuit does not cure defective service

of process. Friedman v. Estate of Presser, 929 F.2d 1151, 1155–56 (6th Cir. 1991). The Court,

therefore, may not enter default judgment against these unserved defendants. Regardless, the

Court has previously dismissed Plaintiff’s complaint for failing to exhaust his administrative

remedies. (See ECF No. 66.)

       Plaintiff’s Motions for Default Judgment are DENIED.

       SO ORDERED, this 27th day of March, 2019.

                                             s/Thomas L. Parker
                                            THOMAS L. PARKER
                                            UNITED STATES DISTRICT JUDGE




                                              2
